Citation Nr: 1634207	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  07-34 708A	)	
	)
     MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1956 to July 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and July 2010 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral foot disability and a bilateral leg disability respectively. 

In November 2010, the matter of service connection for a bilateral foot disability was remanded for further development, to include obtaining outstanding private treatment records.  While this matter was on remand, the Veteran perfected his appeal for a bilateral leg disability.  As such, the bilateral leg disability is also before the Board at this time.  In May 2014, the merged appeal was remanded. Although the AOJ substantially complied with the May 2014 remand directives, the Board finds that additional development is required to fairly adjudicate the Veteran's claims.  

These claims are being processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board notes that a review of the record indicates that additional issues are in quasi-appellate status.  These matters are separately docketed and will be addressed by the Board in a separate decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his bilateral leg and foot disabilities are related to his active duty service in the U.S. Marine Corps.  See Attorney Brief, 1 (Feb. 24, 2014) (VBMS); see also Statement of Veteran, 1 (May 13, 2010) (VBMS) (attributing disabilities to "marching and jumping"). 

The Board notes that the Veteran has received diagnoses of bilateral leg and foot disabilities, to include onychomycosis, peripheral neuropathy, plantar fasciitis, flexor tendinitis, and restless leg syndrome.  See Private Treatment Records, 9-12 (July 6, 2015) (VBMS); see also Private Treatment Records, 30 (Mar. 9, 2015) (VBMS).  These diagnoses satisfy the first element of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the Board notes that the Veteran is competent to report observable conditions and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent reports of experiencing pain following periods of marching are consistent with active duty service.  As the Board finds no reason to doubt these statements, the second element of service connection has been met.  See Shedden, 381 F.3d at 1167.

Unfortunately, the Board finds that the current evidence of record is inadequate to address the final element of establishing entitlement to service connection.  In February 2015, the Veteran submitted an opinion from a private medical doctor regarding the etiologies of his bilateral foot and leg disabilities.  The private doctor opined that these disabilities were "at least as likely a possibility as not" related to his active duty service.  No additional explanation was provided by the doctor, and the Board cannot understand the rationale for such an opinion.  See Private Opinion, 2 (Feb. 10, 2015).  Under these circumstances, this opinion has little probative value.  

The probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the private opinion does not have enough probative value to fairly adjudicate the claim, the Board finds that it has triggered VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Consequently, the AOJ should schedule the Veteran for VA examinations to determine the nature and etiologies of any diagnosed bilateral foot or leg disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran the opportunity to submit additional private medical records.  Obtain any outstanding VA medical records and associate them with the claims folder.  

2.  Schedule the Veteran for appropriate VA examinations of his feet and legs by an appropriate medical professional.  The Veteran's record, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current bilateral foot or leg disabilities, had onset during active duty or are otherwise causally related to the Veteran's active duty service.

In offering these impressions, the examiner is advised that the Board finds the Veteran's report of experiencing pain during "marching and jumping" to be credible.  Therefore, the examiner must specifically acknowledge and consider this history in formulating an opinion as to whether any current bilateral foot or leg disabilities are related to service.  

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

3.  Thereafter, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

